        Case 5:20-cv-01021-JFW-AFM Document 8 Filed 06/19/20 Page 1 of 1 Page ID #:30
                                                                                                                      JS-6




                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
IRA GREEN,                                                               CASE NUMBER

                                                                                        5:20-cv-01021-JFW-AFM
                                           Plaintiff(s)/Petitioner(s),
                                  v.
ADELANTO POLICE DEPARTMENT,
                                                                               ORDER OF DISMISSAL OR REMAND

                                       Defendant(s)/Respondent(s).


The Court previously received from                Plaintiff(s)/Petitioner(s)           Defendant(s)/Respondent(s):
                 an IFP Request with no accompanying Complaint/Petition/Notice of Removal.
                 a Complaint/Petition/Notice of Removal without an accompanying IFP Request
                 or payment of the filing fees.
                 a Complaint/Petition/Notice of Removal with a partial filing fee payment for an amount
                 less than the required $400.
The Court sent a warning letter to      Plaintiff(s)/Petitioner(s) Defendant(s)/Respondent(s) advising that
failure to correct this deficiency within THIRTY DAYS from the date of the warning letter would result in
dismissal or remand of this case. More than THIRTY DAYS have now passed, and the deficiency has not been
corrected. The May 18, 2020 Order was returned to the Court on June 5, 2020 as undeliverable with the
notation: "Return to Sender Not in Custody." Plaintiff has not advised the Court of his current address.

Accordingly, this case is HEREBY ORDERED
          DISMISSED. No further filings shall be accepted under this case number.

                 REMANDED to the                                                              . No further findings shall be
                 accepted under this case number.

IT IS SO ORDERED.



 Dated:           June 19, 2020
                                                                                       United States District Judge




IFP-10 (05/18)                                        ORDER OF DISMISSAL OR REMAND                                      Page 1 of 1
